STONE, J.
The plaintiff and defendant were the only witnesses examined on the trial of this ease in the court below. Their testimony was in direct conflict. No legal question is shown to have been raised, and the court decided in favor of the plaintiff there, appellee here. The credibility of oral testimony depends, in a large degree, on the manner of the witness on the stand.—Ex parte Weaver, 55 Ala. 250; Ex parte McAnally, 53 Ala. 495; Ex parte Allen, 55 Ala. 258; Ex parte Nettles, 58 Ala. 268. The circuit judge had much better opportunities for weighing the testimony, and judging of the credibility of the witnesses, than we can have. He found that plaintiff had proved his claim; and we do not feel authorized to disturb his finding. The ease should be strong and clear, to justify a reversal of the court’s finding on facts, in a case like this. The statute makes it the duty of the Circuit Court to hear the evidence and decide the facts, without the intervention of a jury, when, as in this Case, the oum claimed does not exceed twenty dollars.—Code of 1876, § 3122; Pike v. Bright, 29 Ala. 332. His finding stands as a substitute for the verdict of a jury, and should not be disturbed, except on the principles which govern courts at nisi prim, in setting aside verdicts of juries and granting new trials. If there had been a question of law before the primary court, as to the relevancy or legality of evidence, or as to the right in law of plaintiff to enforce his demand, or, of the defendant to maintain the defense relied on, this would present a different question.—Pike v. Bright, supra.
The judgment is affirmed.